Title: From John Adams to the President of Congress, 29 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 29 June 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 246–251. printed : Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:525–527.
This letter consists of an English translation of the letter presented to the States General on 21 June by Louis Ernst, Duke of Brunswick-Wolfenbüttel. The letter, which appeared in Dutch newspapers (Gazette de Leyde, 29 June), was a categorical denial of the charges made against him in the memorial that Carel Visscher, Pensionary of Amsterdam, read to William V at an audience held on 8 June. The Duke noted that the States General had appointed him field marshal and William V’s tutor prior to William’s assumption of the duties of stadholder. He had served the Dutch Republic for thirty years and until the appearance of Amsterdam’s memorial there had never been any intimation that the States General disapproved of his actions, much less that he was despised at all levels of society. The Duke declared that a full and rigorous examination by the States General of the charges against him would reveal that they were unfounded and that it would then be incumbent upon that body to take the most decisive action against his accusers.
